Citation Nr: 0941005	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-03 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case is currently under the 
jurisdiction of the Houston, Texas, RO.  


FINDINGS OF FACT

1.  Hepatitis C did not have its onset during active service 
or result from disease or injury in service.

2.  The Veteran's disabilities do not permanently preclude 
him from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.   


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  The criteria for the award of a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1501, 1502, 1521, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.340, 3.342, 4.3, 4.7, 4.15, 4.17 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in March 2003, August 2004, and 
March 2006, and the claims were readjudicated in a July 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  

VA has obtained service treatment records, VA records, and 
medical records from the Texas Department of Criminal 
Justice, and assisted the appellant in obtaining, or 
attempting to obtain, evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

The Veteran has been incarcerated throughout the appeals 
period, and the Board has not obtained an examination to 
address either claim on appeal.  The record here does not 
factually demonstrate that the Veteran is unable to work due 
to disabilities.  Additionally, there is no medical evidence 
of hepatitis C during the Veteran's period of service or for 
many years thereafter, and no medical evidence that his 
current hepatitis disability may be associated with service.  
For these reasons, VA is not required to provide an 
examination or obtain an opinion as to these issues.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The record here does not factually demonstrate that the 
Veteran is unable to work due to disabilities.  Additionally, 
there is no medical evidence of hepatitis C during the 
Veteran's period of service or for many years thereafter, and 
no medical evidence that his current hepatitis disability may 
be associated with service.  For these reasons, VA is not 
required to provide an examination or obtain an opinion as to 
these issues.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.


Post-service medical treatment records show that the Veteran 
had been diagnosed as having hepatitis C.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

After a careful review of the entire record, the Board finds 
that service connection for hepatitis C is not warranted.

The Board observes that risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA Letter 211B (98-110) 
November 30, 1998.  The service treatment records do not 
show, nor does the Veteran contend, that the Veteran engaged 
in any risk factors during his period of active duty.

The first diagnosis of hepatitis C shown in the record is in 
June 1997, more than 20 years after separation from service.  
The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Despite the medical evidence of current hepatitis C, the 
record is devoid of any medical evidence whatsoever to 
support the Veteran's claim that his current hepatitis C is 
related to service.  There is no evidence of record that the 
Veteran engaged in a risk factor during active service and 
service treatment records are completely silent for any 
evidence that would indicate that hepatitis C was incurred 
during his service.  

The Veteran has asserted that his hepatitis C is related to 
inoculations by air jet guns that he received during boot 
camp.  The Veteran is competent to report receiving such 
inoculations.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Veteran is not competent, however, to state that 
injector use caused his hepatitis C.  Neither the Board nor 
the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The contemporaneous service treatment 
records do not document any contamination or any subsequent 
complaints or treatment for hepatitis C.  There is no 
evidence of record which would indicate that any equipment 
used was not properly sanitized or that persons who received 
previous injections, if any, were infected.  The Veteran's 
contention in this regard essentially amounts to speculation 
on his part.  See Bostain v. West, 11 Vet. App. 124 (1998), 
citing Espiritu, 2 Vet. App. at 492.  There is no competent 
medical evidence indicating that inoculations would have 
caused the Veteran's infection.  

In a September 1990 health questionnaire, the Veteran 
reported a history of drug abuse, with no specific drug or 
method of use noted.  He also denied a history of hepatitis 
or liver disease at that time.  

A February 2001 Texas Department of Criminal Justice HIV 
screening note shows that the Veteran reported a history of 
intravenous drug abuse and tattoos.  The Veteran has 
subsequently denied that he had any history of intravenous 
drug use.

In any event, there is no medical evidence or opinion of 
record that supports the Veteran's claim that his current 
hepatitis C is related to service, to include inoculation 
shots, and he has not presented or identified available 
evidence that would, in fact, support the claim.

As there is no competent medical evidence relating the 
currently diagnosed hepatitis C to service, there is no basis 
upon which to grant service connection.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
preponderance is against the Veteran's claim, and it must be 
denied.


Pension

No service-connected pension benefits are payable to a 
veteran who served for ninety (90) days or more during a 
period of war, which is not in dispute here, and who was 
permanently and totally disabled due to nonservice-connected 
disabilities that are the not the result of his or her own 
willful misconduct.  38 U.S.C.A. § 1521; see also Dilles v. 
Brown, 5 Vet. App. 88, 89-90 (1993) and cases cited therein.  
If a veteran's combined disability is less than 100 percent, 
he or she must be unemployable by reason of disability.  38 
C.F.R. §§ 3.321, 3.340, 3.342 and Part 4, see also Brown v. 
Derwinski, 2 Vet. App. 444, 446 (1992).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 3.321 (a), Part 4.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  

To be eligible for VA pension, the evidence of record must 
demonstrate that the Veteran is permanently and totally 
disabled for nonservice-connected disabilities that are the 
not the result of his own willful misconduct.  For the 
purposes of pension benefits, the person shall be considered 
to be permanently and totally disabled if such individual is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person, or is 
suffering from (1) any disability which is sufficient to 
render it impossible for the average person to obtain a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the VA Secretary to be of 
such nature or extent as to justify a determination that 
persons suffering there from are permanently and totally 
disabled.  See 38 U.S.C.A. § 1501 (a); 38 C.F.R. §§ 3.340 
(b), 4.15.  

One way for a veteran to be considered permanently and 
totally disabled for VA pension purposes is to satisfy the 
"average person" test.  38 U.S.C.A. § 1502 (a) and 38 C.F.R. 
§ 4.15.  See Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this 
test, the Veteran must have the permanent loss of use of both 
hands or feet, or one hand and one foot, or the sight of both 
eyes, or be permanently helpless or permanently bedridden; or 
the permanent disabilities must be rated, singly or in 
combination, as 100 percent.  The evidence does not show, and 
the Veteran does not claim, that he meets any of these 
criteria.  

All veterans who are basically eligible for pension benefits 
and who are unable to secure or follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are rated 
permanent in nature, a rating of permanent and total 
disability will be assigned if the veteran is found to be 
unable to secure or follow substantially gainful employment 
for reason of such disability.  Prior employment or 
unemployment status is immaterial if in a judgment by a 
rating board the veteran's disabilities render him or her 
unemployable.  38 C.F.R. § 4.17.  

The percentage requirements of 38 C.F.R. § 4.16 are as 
follows: if there is only one disability, this disability 
shall be rated at 60 percent or more; if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring a combined rating to 70 percent or more.  
See 38 C.F.R. § 4.16.  

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the Rating Schedule, but is found to be unemployable for 
reason of his disabilities, age, occupational background, and 
other related factors, a permanent and total disability 
rating for pension purposes may be assigned on an 
extraschedular basis.  See 38 C.F.R. § 38 C.F.R. § 3.321 (b), 
4.17 (b).  

In this case, the record shows that the Veteran had four 
years of college as well as vocational training as a diesel 
mechanic and in the heating and air conditioning fields.  He 
has indicated that he last worked in as a self-employed 
mechanic and HVAC technician in January 2003.  The Veteran 
has been incarcerated since September 2004 and it appears he 
may be eligible for release in 2011.  

In a statement dated in December 2006, the Veteran reported 
that his diabetes mellitus, hepatitis C, and high blood 
pressure affect his employability, but he noted that "I am 
still able to work!  Only I am restricted in the amount of 
work done as well as the type of work performed."

To be entitled to a permanent and total rating for pension 
purposes, the evidence must show that the claimant is unable 
to secure or follow substantially gainful employment for 
reason of such disability.  In this case, while the Veteran's 
disabilities undoubtedly would make his work more difficult, 
they would not prevent him from working were he not 
incarcerated.  The Veteran's own work history and his 
statement that he is still able to work demonstrate that he 
cannot be considered unemployable.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hepatitis C is denied.

Entitlement to a permanent and total disability rating for 
pension purposes is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


